 SPOTLIGHT CO., INC.641SpotlightCompany, Inc.andInternationalLadies'GarmentWorkers'Union,AFL-CIO.Case26-CA-3396TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMarch 11, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn December 31, 1969, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief, and the GeneralCounsel filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Spotlight Company,Inc.,Ashdown,Arkansas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.''Respondent's exceptions directed to thecredibilityresolutions of theTrial Examiner are withoutmeritTheBoard will not overrule the TrialExaminer's resolutionsas to credibilityunless a clear preponderance of allrelevant evidence convinces us that they are incorrect.On the entire record,such a conclusion is not warranted hereinStandardDry Wall Products,Inc, 91 NLRB 544, enfd 188F.2d 362 (C A 2)'AtRespondent's request the notice is modified to include notice ofemployees'righttorefrainfrom becoming members of any labororganizationThe last paragraphof the notice is hereby modified to readYou arefree to become and remain members of the InternationalLadies'Garment Workers'Union, orany other labor organization, or torefuse to join or help any labor organization,and WEWILL NOT punishyou inany way if you doMELVIN POLLACK, Trial Examiner: This case was heardatAshdown, Arkansas, on September 30 and October 1,1969, pursuant to charges filed on June 23, July 1, July23, and August 4, 1969, and a complaint issued on August8, 1969 The complaint alleges that Respondent interferedwith, restrained and coerced its employees, in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended, and that Respondent laid off Kay McElhannonand discharged Leona B Altenbaumer, Patricia Chafin,Nina Jean Greene, Ethel Mears, and Mary Lou Mears, inviolation of Section 8(a)(3) and (1) of the Act Upon theentire record in this case, the briefs filed by the parties,andmy observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent Spotlight Company, Inc. is engaged in themanufactureof lingerieatitsplantinAshdown,Arkansas. Respondent's annual interstate purchases andsaleseach exceed $50,000. I find that Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Layoffof McElhannonThe Union handbilled Respondent's plant on Thursday,April 24,1969,'and that evening following a unionmeeting sent Plant Manager Paul Leiby a telegram listingthe names of employees who had volunteered to serve as"unpaid members of a union organizing committee." Thenext morning,sewer Kay McElhannon was one of severalgirlsstandingaroundamachinebeforework.McElhannon had union authorization cards in her hand.A warning bell soundsat 7:25a.m and a second bellsounds at 7.30 a.m. signaling the employees to beginwork.Ruth Jones made some remarks about having acontest to see who could get the most cards signed.McElhannon said"Iguesswe are"and the otherslaughedLeiby walked over and noticed that McElhannonhad union cards rLeiby,who knew the Union hadhandbilledtheplantthedaybefore,instructed.McElhannon to clock out and go home, saying he had nowork for her today.McElhannon protested that she hadrush orders in her bin,but Leiby repeated that he had nowork for her that day. He said he was not firing her.McElhannon resumed work the following Monday. Shewas not paid for the day's work she lost.'All dates are in 1969 unless otherwise noted'Leiby testified thatMcElhannon was handing out the cards, which herecognized as union cards when he"got up to her " McElhannon testifiedthat she had not asked employees that morning or any other morning tosigncards "inside the Spotlight Company"IcreditMcElhannon's181 NLRB No. 94 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent contends that Leiby sentMcElhannonhome for distributing material in the work area of theplant contrary to Company practice and for disturbing theother operators who should have gone to their ownmachines after the first bell sounded. Leiby said nothingabout these matters to McElhannon but merely said thathe had no work for her that day. McElhannon did not infact distribute union cards in the work area a;id the recordwarrants no inference thatMcElhannon caused anydisturbance. It appears, rather, that McElhannon and theother operators were only moments away from theirmachines and that it was quite usual for operators tocontinue talking after the warning bell I find that Leibyobserved thatMcElhannon had union cards in her handand sent her home in reprisal for her display of unionsympathy, in violation of Section 8(a)(1) and (3) of theAct.'B. Interference,Restraint,and Coercion1.Manager Paul LeibyOn the morning of April 24, Leiby asked LeonaAltenbaumer if she was going to the union meeting thatnightAltenbaumer replied that she did not know aboutthemeeting, that all she knew about the union men "iswhat the girls have told me," but that she would go to themeeting. Leiby replied it was her privilegeInMay, Altenbaumer, Brenda Defoor, Sammie Slaton,LucilleDickerson, and May Cooley complained to Leibyinhisoffice thatWanda Madden "did not work onrotation like the rest of us."' Altenbaumer said the girlswanted a union not so much to make more money but toget the plant "straightened out," that there was too muchpartiality and favoritism in the plant. Leiby said he wouldstraighten it out "if you will get this monkey off myback " One of the employees said he had had 5 years tostraighten the plant out but that "it is getting worse "Leibyremarked that if the plant "goes Union,"Respondent would not be able to compete and- would"eitherhave to hire less employees or go back onproduction " Brenda Defoor said "it wasn't the money, itwas the working conditions." Leiby said, "I will see if Ican improve working conditions."2 Supervisor Emily LeibyDuring the last week of April, members of the Union'sorganizing committee distributed handbills before work.Finishing department supervisor Emily Leiby' stopped atthe trimmers' table after the work buzzer sounded andsaid in a rather loud voice, "I just want everybody toknow I told that bunch out there to go to hell." Mrs.Leiby came around to the table of Ruby Hedrick and toldher to run Tommye Penny and Mary Lou Mears "out ofthere, those two down on the end " Hedrick asked whyandMrsLeibysaid"because they are on thetestimony that she did not hand out union cards in the plant'Leiby testifiedthat the working areas around the sewing machines arecongested due to the close proximityof themachines and the adjacentstacks of garments I do not find that such congestion constitutes unusualcircumstanceswarrantingaCompanypracticeprohibitingunionsolicitationduring nonworking time in working areasStoddard-QuirkManufacturingCompany,138NLRB 615 Accordingly, even ifMcElhannon had distributed union cards beforework,Leiby's sending herhome for such activity would have been violativeof the Act.'During slack periods at the plant, the operators are laid off on arotating basis, missing I or2 days'work a weekcommittee." Hedrick said, "Emily, I can't run them outof here, run them out yourself if you want them run out."Mrs. Leiby said she could not do so because of the"government." Hedrick remarked that Mrs Leiby couldfire employees for "not doing their work right."Inmid-May,Mrs.LeibyaskedHedrickwhichemployees had attended a union meeting held in MineralSprings the previous night Hedrick said she did not knowbecause she "wasn't there." Mrs Leiby said, "Well didany of your bunch attend."6 Hedrick replied, "Not that Iknow about; if they did, they didn't tell me."Mrs Leiby walked over to Hedrick's table in June andasked her to "sign this article," referring to a statementthat the signers were opposed to a union at the plant 'Hedrick refused to sign, saying that the union organizorswould go strictly by the number of signed union cards andnot "by the number of names in the article in thenewspaper "3.Supervisor Lucille SampleOn a morning in mid-May, owner Seiff and attorneyMoore spoke to the employees concerning the Union.That afternoon, supervisor Lucille Sample asked sewerBettyGentry,amember of the Union's organizingcommittee, whether she had changed her mind. Gentryanswered "No." Sample said, "Well I wish you would,"and "I hope you know what you are doing "During the first half of June, Sample told Elsie CostathatMr. Seiff said "if the union was voted in, rather thanpay the union wages he would close the plant " Costaasked Sample what she could do to keep the Union fromcoming in Sample advised her to "talk to the other girlsand talk them out of voting the union if it came to thepoint that we would vote for or against the union."4.ConclusionsIfind that Respondent violated Section 8(a)(1) of theAct by the following supervisory conduct:(a)When several employees complained to Paul Leibyabout "partiality and favoritism" at the plant and toldhim that they wanted a union not so much for higherwages but for better working conditions, Leiby repliedthat he would straighten out working conditions "if youwill get this monkey off my back." I find that Leiby'sreply constitutedan illegalpromise to improve workingconditions if the employees dropped their support of theUnion.(b)Leiby also told these employees that less workwould be available if the plant were unionized becauseRespondent would not be able to compete As Leiby'sstatement made in the context of an illegal promise ofbenefit linked the advent of the Union with a reduction inforce, it was an impermissible threat of economic reprisalrather than a mere prediction of the possible consequencesof unionization. CfStandard Electronic Co ,162 NLRB1045, 1047(c)Emily Leiby told Ruby Hedrick to run TommyePenny and Mary Lou Mears out of the plant because theywere on the Union's organizing committee. Mrs Leiby's'Emily Leibyis the wife of managerPaul Leiby'Hedrickrodeto work with several other employees'Three suchsigned statements were published in the local newspaper -one onMay 22 andtwo in June'Three employeesalso separatelyasked Hedrickto sign an antiunionstatement SPOTLIGHT CO., INC.643statement was an illegal appeal to Hedrick to engage inantiunion activity. Cf.Jackson Packing Co ,170 NLRB,No 155.(d)Mrs. Leiby's request that Hedrick sign an antiunionstatementRed Cross Rexall Drug Stores, Inc,169NLRB No. 89.(e) Lucille Sample's remark to Elsie Costa that ownerSeiff said he would close the plant rather than pay unionwages, and her advice to Costa to prevent this bycampaigning against the Union if a representation electionwas scheduled.(f)Leiby'sinquiryonApril24whetherLeonaAltenbaumer was going to attend a union meeting; Mrs.Leiby's interrogationofRubyHedrick in mid-Mayconcerning attendance at a union meeting; and LucilleSample's asking Betty Gentry in mid-May whether shehad changed her mind about the Union.' As theseinterrogationsconcerning union activity or sentimentoccurred in a context of coercive conduct, includingthreats,promises,and discriminatory discharges (seebelow), I find them coercive under Section 8(a)(1) of theAct.C. TheDischarges1.Nina Jean GreeneOn April 23, Greene asked Paul Leiby for a leave ofabsence to be with her son who was coming home fromVietnam.Leiby gave her the month of May off oncondition that she would come in a day or two a week "ifbinding piled up." Greene signed a union card while onleave of absence and also volunteered to serve on theUnion's organizing committee. The Union notified Leibyby letter datedMay 2 that Greene and six other namedemployees were on the organizing committee. Greeneheard from another employee on May 20 that floorgirlOllieHoover had "pulled [her] card that morning "10Greene called the plant and asked Emily Leiby whethershe had been fired. She explained that Leiby had given hera leave of absence Greene calledagainonMay 20, 21,and 22, but was unable to reach Leiby. She came to theplant on Monday morning, May 26, and told Leiby thatshe was ready to go back to work Leiby replied thatwork was slow and he "didn't know when [she] could goback to work." Greene asked Leiby why her card hadbeen pulled and he replied that there was no use "in thosecards hanging up in the girls' way." Greene called theplant again on June 2 and spoke to office girl Slaton, whotold her that work was still slow and she did not knowwhen Greene could come back. Greene asked Slaton tocallher "if you need me." Slaton called Greene onAugust 12 and Greene returned to work the next day.Leiby testified he did not "bring [Greene] back" onMay 26 because "we were low in binding" and only 10 to12 employees were in binding at that time while 20employees were in binding when Greene was given herleave of absence Greene had worked for Respondent for 3years in the binding department when she asked for andwas given a leave of absence. Respondent normallyrotated work during slack periods and Respondent offered'Although Sample did not expressly mention the Union, her questionfollowed antiunion speechesby owner Selfand attorneyMoore andclearly referredto Gentry's prounion stand as shownby hermembershipon the Union's organizing committee"A cardisposted at each machine The sewer marks the card to showeach 2 hours' workno evidence that the binders or any other group ofemployees were laid off for an extended period. In notpermitting Greene to return to work on May 26, Leibytherefore ignored the fact that she was an experiencedemployee returning from a leave of absence and chose totreather like an ordinary applicant for employmentIndeed, he did not even give her the consideration givenapplicants, for Respondent concedes that it hired from 25to 30 new employees during the period May-September1969. In view of Respondent's opposition to the Union, itsknowledge that Greene was a member of the Union'sorganizing committee, and its unconvincing explanationfor refusing to permit Greene to return to work, I findthat Respondent discharged Greene on May 26 because ofher union activity, in violation of Section 8(a)(3) and (1)of the Act.2. Patricia ChafinChafin worked at Respondent's plant from July 1,1968, untilMay 10, 1969, under the supervision of LucilleSample In March or April 1969, Sample complimentedher as "a good operator." Chafin signed a union card andbecame a member of the Union's organizing committeeon April 24 She passed out Union handbills in front ofthe plant about the last of April. Chafin testified that shewas observed doing so by Paul, and Emily Leiby."On Friday, May 9, Chafin asked floor girl Ruth Fieldsif she could get a month's leave of absence to go to NorthCarolina with her husband whose discharge at anotherplant was being arbitrated Chafin left for North Carolinawith her husband about May 13.11 Chafin returned toAshdown 2 weeks later and asked Leiby "about comingback to work." Leiby said work was slow and he "didn'tknow when it would pick up." Chafin asked if he wouldcallher back when work picked up and Leiby replied"there's a possibility " Chafin was not recalledAccording to Leiby, Respondent's production was "inthe low e.;d" when Chafin returned from North Carolinaand "a lot of girls . . . were working 24 or maybe 32hours during that time for that particular section " Asalreadynoted,Respondent rotated work among theemployees during slack periods. Chafin had a valid reasonfor leaving Respondent's employ for about 2 weeks Itappears that work in her department was already slackwhen she left, so that her leaving caused no problem toRespondent."Chafin had a good work record andemployees were being hired when Leiby refused to put herback to work Leiby knew that Chafin like Greene was amember of the Union's organizing committee. I havefound that Leiby discriminatorily refused to put Greeneback to work on May 26. I find that Leiby also refusedemployment to Chafin about the same time, not becausework was slack but because she was a union supporter, inviolation of Section 8(a)(3) and (1) of the Act.""Leiby deniedseeing any union handbillingby Chafin"Chafin testifiedthat Fields told her she had been given the leave ofabsence Leiby testifiedthathe toldFieldsthat he couldnot give Chafin anindefinite leave of absence. I find it unnecessary to determine whetherChafinreceived a leave of absenceasLeiby testifiedthat he refusedemploymenttoChafin 2 weeks laterbecause work was slack and notbecause she left without obtaining a leave of absence"Chafin wason rotation when she leftfor North Carolina on May 13."I do notcredit Leiby's testimony that he believedChafinhad "quit"because shedid not apply forwork againLeiby's owntestimony showsthat he told Chafin that "we might bring her back " 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.LeonaB. AltenbaumerAltenbaumer started to work for Respondent when theplant opened in August 1963. She was a side reamer who"pretty well made her quota all the time" except whenstyles changed in the spring and winter. Her productionimproved after she learned the new styles She was nevercomplimented or reprimanded on her work by supervisorLucille Sample.As previously related,Altenbaumer upon Leiby'sinquiry told him on April 24 that she was going to theUnion meeting scheduled that evening. The Union advisedLeiby by letter dated May 2 that Altenbaumer was on itsemployee organizing committee.As a pieceworker, Altenbaumer turned in productiontickets at the end of the day. Each ticket shows the workcovered by the ticket. Several employees testified that theyheld back tickets when they exceeded their productionquota on a particular day and anticipated that they wouldnot be able to meet their quota the next day or twoAltenbaumer testified that 2 or 3 years after she startedwork, she began to hold back tickets to use on days thatshe did not make quota in order "to show a good day'swork."On June 16, 1969, Altenbaumer was sent toLeiby's office. Leiby showed her a $1.10 ticket, asked herin effect if she knew that the style shown on the ticket hadnot been made for sometime,and declared that it waslying,stealingand cheating to hold back tickets.Altenbaumer said she was sorry and asked Leiby toforgive her because she did not know that was lying,stealing, and cheating. Altenbaumer was laid off at theend of the day and told that Leiby would call her when heneeded her. Altenbaumer came to the plant on June 26 toget her pay and learned that her card had been takendown and that Wanda Madden was operating hermachine. She was not recalled to work.Leiby testified that he considered holding back ticketsfor a serious infraction of Respondent's rules and that hedischarged Altenbaumer for this reason. He claimed thathe once before had discharged an employee for holdingback tickets.I do not accept Leiby's testimony that the holding backofproductionticketswas a serious infraction ofRespondent's rules, and that he once before discharged anemployee for this reason. The employees were never toldbefore or after Altenbaumer's discharge that they werenot to hold back production tickets, nor was a notice tosuch effect ever posted at the plant. Employees were toldafter a wage and hour investigation that they were not tocomplete tickets at home but that they were to completeand turn in their tickets at the end of each day duringworking time. As employees were paid only for ticketsturned in, Respondent lost no money because employeesheldback tickets on days they exceeded productionquotas. Respondent's production quotas are geared to theFederal minimum wage requirements. Accordingly, if anemployee was a consistently low producer, that fact wouldbe revealed by the amount of "make up" added to theemployee's pay to bring her earnings up to the minimumwage.Altenbaumer's testimony that she usually madeproduction is uncontradicted, and Respondent's payrollrecords show that she made production in the 4 weekspreceding her discharge Leiby testified that he took noaction against Kay McElhannon and Polly Bryan whenthey told him in May 1969 that they held back ticketsFor these reasons, I do not believe that Leiby consideredAltenbaumer's holding back of production tickets anoffensewarranting her summary dismissal. I find thatLeiby discharged Altenbaumer, as he did Greene andChafin,because she was a member of the Union'sorganizing committee.4.Mary Lou Mears and Ethel MearsMary Lou Mears workedas a lingeriefolder in thefinishing department from September 1967 until June 18,1969She attended the firstunionmeetingon April 24andbecame a member of the Union'sorganizingcommittee. One day the next week, she distributed Unionhandbills before work at the highway entrance to theplantAs previously related,Mrs.Leiby toldRubyHedrick after work started to run Mears and TommyePenny "out of there, those two on the end." Mears againdistributedUnion leaflets before work about May 14.That day, Paul Leiby reprimanded Mears and TommyePenny for letting repairs go through. Mears said she wasdoing her fob "to the best of my ability." Leiby replied hewould send her to an eye specialist and pay the bill if shewould "stay off workuntilyou think you can see." Mearssaid she could see very well and Leiby remarked, "Youcouldn't yesterday "Mears declared "whoever said Icouldn't see yesterday told a lie " Louise Laman, whoboxes the foldedgarments,said it was not a lie andreminded Mears that she had told another employee thatshe "must not see very well from the repairs that arebeing found." Mrs. 'Leiby said that Louise Laman was atMears' table because she was "taking advantage." Mearsdenied ever taking advantage of anyone. Leiby told Mearsand his wife to stop arguing and Mears asked him why hehad not taken Penny and herself to his office "instead oftalking to us before all of the employees." Leiby retortedthat he would talk to her where he wanted to and "if youdon't like it there is the door." Mears asked if she wasfired and Leiby said no. Mears said, "Mr. Leiby, you,Louise or Emily, all three can't ride me hard enough, tomakeme quit."Leiby said all he was asking of her wasthat when she folded a garment "If you happen to see arepair the examiner has missed, take it out and send itback for repair." Mears said she did so, that if she "letone gothrough it was not intentionally, that it was amistake."Leiby walked away from her table to end theconversation.Aboutaweeklater,Mrs.Leibyreprimanded Mears for not catching certain repairs. Thesereprimands by Paul and Emily Leiby were the only onesgivenMears during her employment with Respondent.Mears was laid off from work about l day a week fromthe second week in May through the first 2 weeks in JuneShe was told to come to work on June 16. About 4 p m.that day, floor girl Delphia Murray told her "you will beoff tomorrow." Three sewers from Allene, Arkansas -Mears, Ethel Winters, and Christine Walker - were offon June 17. Mears testified that she called Walker thatafternoon,who told her that Emily Leiby wanted theemployees "at the end of the line to come" the next dayMears reported for work on June 18. Floor girl DelphiaMurray told her at the end of the day she would be offtomorrow. Mears returned to the plant on Friday, June 20to get her paycheck. She spoke to Mrs. Leiby aboutcoming back to work and Mrs. Leiby said she would"leaveword up front and you can call the office or I willsend you word by one of the girls." Mears called the planton June 24 and went to the plant on Friday, June 24, topick up her check. She was advised that Mrs. Leiby hadnot left word for her to return to work. She was notrecalled to work. SPOTLIGHT CO., INC.645EthelMears,a bagger inthe finishing department, isthe sister-in-law of Mary Lou Mears. She signed a unioncard and attendeda union meeting.On June 16, DelphiaMurray told her she would be off thenextday but tocome in on June 18 Shortly after Ethel started work onJune 18, Mrs. Leiby came by and asked what she wasdoing there. Ethel said Murray had told her to come in.Mrs Leiby said she had nothing for her to do and Ethelsaid she would go home. After she punched out and"walked out the door," Mary Lou Mears told her thatDelphiaMurray had taken over the work at her tableEthel inquired about work several times but was finallytold she would be called when Respondent needed her.She was not recalled to work.Leiby testified that he discharged Mary Lou Mears andEthelMears because he considered it "insubordination"for them to report for work on a day they were notscheduledtowork.He said reporting in on anonscheduled day is a serious offense because "you have alimited amount of work" and "if you have to spread itthinthatmeans you've got to pay make up for thatparticular day " Respondent never posted a notice aboutchecking before coming in to work. There is no claim thateitherMary Lou or Ethel Mears had ever before June 18clocked in when they were not scheduled to work. Leibyasked neither woman why she had come in on June 18Although allegedly notified early on June 18 that MaryLou Mears had reported for work when Mrs. Leiby didnot need her, he permitted her to work the whole day.Leiby's conductin thisrespect is not consistent with hisassertionthat her reporting for work was a serious breachof discipline warranting summarydismissal.Respondentknew thatMary Lou Mears was on the Union'sorganizing committee.Ifind thatMary Lou Mears wasdischarged because she was aunionsupporter.AlthoughEthelMearswasnoton the Union'sorganizingcommittee,shewas a unionsupporterLikehersister-in-lawMary Lou Mears, she reported for work onJune 18 when it appears she was not scheduled to workRespondent could hardly have explained that it dischargedMary Lou Mears for this reason had it kept Ethel Mearsin its employ. I find that Ethel Mears was dischargedeither because Respondent knew or believed her to be aunionsympathizer or because Respondent wished to"cover" its discriminatory motivation in discharging MaryLou Mears I conclude that Respondent's discharges ofMary Lou Mears and Ethel Mears were violative ofSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the acts and conduct herein found violative of theAct the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, which unfair labor practicesaffect commerce within the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Ithas been found that Respondent discriminatorilydischarged or refused employment to Nina Jean Greene,PatriciaChafin,Leona B. Altenbaumer,Mary LouMears,andEthelMears,andthatRespondentdiscriminatorily laid off KayMcElhannon for 1 day. Ishall therefore recommend that Respondent offer full andimmediate reinstatement to these employees, except forMcElhannon, to their former or substantially equivalentpositions at its Ashdown plant without- prejudice to theirseniorityorotherrightsandprivileges,and thatRespondentmaketheseemployees,includingMcElhannon, whole for any loss of pay suffered by reasonof the discrimination against them. The loss of pay shallbe computed in the manner set forth inF W. WoolworthCo., 90 NLRB 289, with interest added thereto in themanner set forth inIsisPlumbing & Heating Company,138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I herebyissuethe following:RECOMMENDED ORDERSpotlightCompany,Inc.,itsofficers,agents,successors, and assigns, shall-I.Cease and desist from:(a)Discharging, refusing to employ, laying off, orotherwise discriminating against employees in order todiscouragemembership in or support of InternationalLadies'GarmentWorkers'Union,AFL-CIO, or anyother labor organization.(b)Threatening employees with loss of work forengaging in union activity.(c)Promising employees benefits if they refrain fromunionactivities(d)Requesting employees to engageinantiunionactivityand soliciting employees to sign antiunionpetitions.(e)Coercively interrogating employees concerning theirown or other employees' union activities and sentiments.(f) In any other manner, interfering with, restraining, orcoercing employees in the exercise of their rights underthe Act2.Take the following action designed to effectuate thepolicies of the Act:(a)Offer Nina Jean Greene, Patricia Chafin, Leona B.Altenbaumer,Mary Lou Mears, and Ethel Mearsimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem and Kay McElhannon whole for any loss of earningssuffered by reason of the discrimination against them, inthemanner set forth in "The Remedy" section of thisdecision.(b)Notify any discharged employee if presently servingin the Armed Forces of the United States of her right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant and necessary to analyze and compute the 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount - of backpay due under the terms of thisRecommended Order.(d) Post at its Ashdown, Arkansas, plant copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and- be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event no exceptions are filed as provided by Section102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall,as providedby Section 102.48 oftheRules and Regulations, beadopted by the Board and become its findings, conclusions,and order,'andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a judgmentof a United States Courtof Appeals,thewords in the notice reading"Posted byOrder of theNationalLabor Relations Board"shallbe changed to read"Postedpursuant to a Judgment of the UnitedStates Court of AppealsEnforcingan Order of the NationalLaborRelations Board.""In the event that this RecommendedOrderisadopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder whatsteps Respondenthas takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agencyof the United States GovernmentAfter a trial in which bothsideshad the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this notice and keep our word about what wehave to say in this notice.WE WILL NOT threaten you with loss of work forsupporting the^Union.WE WILL NOT promise to improve your workingconditions if you drop your support of the UnionWE WILL NOT ask you to work against the Union orto sign,petitions opposing the UnionWE WILL NOT question you in any way over theUnion.Since theBoardfound that we violated the law whenwe discharged Nina Jean Greene, Patricia Chafin,Leona B. Altenbaumer, Mary Lou Mears, and EthelMears,WE WILL offer them full reinstatement to theirold jobs, and WE WILL pay them for any loss that theysuffered because we discharged them If any of theseemployees is presently in the Armed Forces of theUnited States, WE WILL notify her of her right to a jobupon application after discharge from the ArmedForces.Since theBoard alsofound that we laid off KayMcElhannon for l day because she was a Unionsupporter,WE WILL pay for the day's work she lostYou are' free to become and remain members of theInternationalLadies'GarmentWorkers'" Union, or anyother labor organization, and WE WILL NOT punish you inany way if you do. -SPOTLIGHT COMPANY, INC.EmployerDatedBy(Representative)(Title)Thisisan official notice and mustnot be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.Any questionsconcerningthisnotice or compliancewith itsprovisions,may be directed to theBoard'sOffice,746 Federal OfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.